IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 571 MAL 2018
                                               :
                      Respondent               :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
               v.                              :
                                               :
                                               :
 NAPHEACE JAMAL COOPER-REID,                   :
                                               :
                      Petitioner               :


                                         ORDER



PER CURIAM

      AND NOW, this 28th day of Decemnber, 2018, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all

remaining issues. The issue, rephrased for clarity, is:

      Where a prosecutor’s conduct causes a mistrial, and a defendant
      subsequently moves to bar retrial on double jeopardy grounds, what
      standard of review should a reviewing court apply to the trial court’s factual
      finding regarding the prosecutor’s intent?